DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Status of Claims 
The following is a Non-Final Office Action in response to Applicant’s Request for Continued Examination received on 08/16/2021.
Claims 1, 11, and 21 are amended. Claim 19 is cancelled. Claims 1-18 and 20-22 are considered in this office action. Claims 1-18 and 20-22 are pending. 

Response to Amendments
Applicant’s amendments necessitated the new grounds(s) of rejections set forth in this office action. 
Applicant’s amendments have been considered, but do not overcome the 35 U.S.C. 101 rejection.
Applicant’s amendment has been considered, applicant amendments do not overcame the 35 U.S.C. 103 rejection. An updated 35 U.S.C. 103 rejection will address applicant’s amendments. 

Response to Arguments
Applicant’s argument with respect to the 101 rejection to claims have been considered, but are not persuasive.
The applicant asserts the Office Action continuously fails to understand the problems associated with cloud computing (or SaaS technology), i.e., electronic tickets, and how to improve tracking and .  Because ticket visibility issues are addressed by the embodiments of the subject application, the technology inherently improve upon SaaS technology. 
The examiner respectfully disagrees. It is first noted that the claims recite an abstract idea by reciting a concept of managing an interaction between people including following rules and instructions, which falls into the “method of organizing of human activity”. Paragraphs 3-10 of applicant’s Specification showcase examples of the concept of managing interaction between people, i.e., para. 006, which provides an example of managing an interaction between customer, customer facing agent, and other entity involved. 
The examiner notes that claims do not show any improvement to “the visibility of the electronic ticket”. Granting accessibility to an electronic ticket by tying/linking them to a ticket no matter how times the ticket is updated is not reasonability considered an improvement to any structure or technology.  Accordingly, Applicant’s claims have not been shown to be directed to any improvement in computer related technology, but instead merely utilize a general purpose computer and known techniques in the art for performing the abstract idea, which individually and collectively lack any discernible nexus to a technological result or improvement related thereto.
Further, the examiner notes that the claims as whole have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, Applicant’s arguments concerning 101 rejection are not persuasive, and the rejection therefore is maintained in the updated 101 rejection below.

Applicant’s arguments are primarily raised in light of applicant’s amendments and therefore are moot. Applicant’s amendments are addressed in the updated 103 rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the computer implemented process (claims 1-10 and 22), the apparatus (claims 11-19, 20), and the computer implemented process (claim 21) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of managing interaction between people including following rules or instruction, which falls into the “method of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are:  A computer-implemented process for improving tracking and visibility of an electronic ticket, comprising: setting a status of the electronic ticket (the "ticket") from a first status to a predefined status, wherein the first status prevents the ticket from being shared and the predefined status facilitates sharing of  the ticket between a customer-facing agent and an internal agent, the customer-facing agent is an agent outside of a group of agents and is an agent that initially receives the ticket, and the internal agent is an agent from the group of agents; depending on the current status, automatically moving to  an internal group mapped to the ticket from a list of available internal groups; selecting an available internal agent from a list of available agents within the internal group; updating the ticket such that ownership of the ticket is shared between the customer- facing agent and the available internal agent, receiving a response and a status from the available internal agent; and automatically resetting the status of the ticket to the first status, changing ownership of the ticket from the customer-facing agent and the available agent to only the customer-facing agent.  Claim 11 and 21 recite substantially recite the same limitation as claim 1 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to computer (computer implemented method), electronic ticket, setting a status of the electronic ticket (the "ticket") from a first status to a predefined status, receiving a response and a status from the available internal agent, automatically resetting the status of the ticket to the first status, at least one processor and memory comprising instructions.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s specifications paragraphs 0049-0050 i.e., “ The computer program can be configured to operate on general purpose computer…”) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: computer (computer implemented method), electronic ticket, setting a status of the electronic ticket (the "ticket") from a first status to a predefined status, receiving a response and a status from the available internal agent, automatically resetting the status of the ticket to the first status, at least one processor and memory comprising instructions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (paragraph 0049-005) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims 2-10, 12-18, 20, and 22 have been fully considered as well, however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of concepts of organizing human activity, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 11-15, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over John Manos (US 2005/0010461 A1, hereinafter “Manos”) in view of Thomas L. Adrian (US 2014/0278646 A1, “Adrian”).
Claim 1/11/21:
Manos teaches: 
A computer-implemented process for improving tracking and visibility of an electronic ticket, comprising(para. [009] describes a computer implemented process and system): 
setting a status of the electronic ticket (the "ticket") from a first status to a predefined status, wherein the first status prevents the ticket from being shared and the predefined status facilitates sharing of the ticket between a customer-facing agent and an internal agent, the customer-facing agent is an agent outside of a group of agents and is an agent that initially receives the ticket, and the internal agent is an agent from the group of agents (fig. 4 and para. 0028 describe the generation of an incident ticket by a customer facing agent (help desk user 104) wherein as illustrated in fig. 4 status of the ticket is defined as resolved and not resolved, when the ticket is not resolved by LOS, it gets shared by an expert in the field. Para. [0029] describes, the ticket getting dispatched to a system engineer (an internal agent) to resolve said ticket. Once the ticket was dispatched, the help desk user shared the visibility of the ticket with the systems engineer. It is further noted is that the help desk user is an agent that initially receives the ticket and an agent outside of group of agents, while the systems engineer is an internal as described in para. [0039]. Further, the reference teaches sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6); 
depending on the current status, automatically moving to  an internal group mapped to the ticket from a list of available internal groups (fig. 4 illustrates ay 9:32am when the ticket status is “not resolved by LOS” at 9:35am it gets mapped to a systems engineer); 
receiving a response and a status from the available internal agent (fig. 4 illustrates ay 9:32am when the ticket status is “not resolved by LOS” at 9:35am it gets mapped to a systems engineer at step 3)
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
selecting an available internal agent from a list of available agents within the internal group paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group;
updating the ticket such that ownership of the ticket is shared between the customer- facing agent and the available internal agent (para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, while [0072-0074] describe assigning a ticket to a user/internal agent within the group, whereas a manager/customer-facing agent having ownership over all tickets within a group); 
and automatically resetting the status of the ticket to the first status, changing ownership of the ticket from the customer-facing agent and the available agent to only the customer-facing agent (paras. [0073, 0082, 0085-0086] describe a manager/customer-facing agent having ownership over all tickets within a group, where they can monitor and manage tickets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 2/12:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
the computer-implemented process of claim 1, wherein the status is mapped to the internal group, allowing the internal agent to be selected for shared ownership of the ticket, para. [0070] describes after generating an incident ticket, the ticket gets assigned/mapped to an internal group within the organization, where the system update the ownership of the group as described (“the data storage 515 communicates group assignment configuration data to the business logic server 510 for use in determining the group assignment for the ticket.”), while paras. [0072-0074] describes assigning a ticket to a user/internal agent within the group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 3/13: 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
the computer-implemented process of claim 1, further comprising: determining if the changed ticket status is mapped to an internal group, in figure 5 the decision of mapping a ticket to an internal group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 4/14:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
The computer-implemented process of claim 1, further comprising: determining if an internal agent from the internal group is available for associating the internal agent to the ticket, as part of the assigning decision is checking the availability of the agent as described in para. [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 5/15:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
the computer-implemented process of claim 1, wherein the customer facing agent remains a primary agent and the internal agent remains a secondary agent, where the customer facing agent/manager is the primary agent, while the internal agent is the secondary as described in paras. 0094-0095.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 22:
Manos teaches:
The computer-implemented process of claim 1, wherein the customer-facing agent, the internal agent, and/or the other agent being tied to the same ticket are part of separate groups(fig. 4 and para. 0028 describe the generation of an incident ticket by a customer facing agent (help desk user 104) wherein as illustrated in fig. 4 status of the ticket is defined as resolved and not resolved, when the ticket is not resolved by LOS, it gets shared by an expert in the field. Para. [0029] describes, the ticket getting dispatched to a system engineer (an internal agent) to resolve said ticket. Once the ticket was dispatched, the help desk user shared the visibility of the ticket with the systems engineer. It is further noted is that the help desk user is an agent that initially receives the ticket and an agent outside of group of agents, while the systems engineer is an internal as described in para. [0039]. Further, the reference teaches sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6. Further the customer facing agent is from the helpdesk group, while the internal agent is from systems engineering group). 

Claim 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manos in view of Adrian, as applied in claim 1 and 11,  and further in view of Hideki Yamanaka (US 2006/0210052 A1, hereinafter “Yamanaka”).
Claim 6/16:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and Adrian describes, and resetting the status of the ticket to disassociate the internal agent from the ticket, reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users”, however Manos and Adrian do not explicitly disclose the following, however Yamanaka describes:
The computer-implemented process of claim 1, further comprising: receiving a response from the internal agent, the response is added to the ticket by the internal agent, an agent adding a response to a ticket (element 238) as illustrated in figure 4;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 7/17:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
the computer-implemented process of claim 6, wherein the resetting of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent, wherein the reassignment option removes ownership from the internal agent while the manager/customer-facing agent remains to monitor or reassign ticket as described in para. 0096.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 8/18: 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
and changing the status of the ticket to disassociate the internal agent from the ticket and associate a new internal agent to the ticket to further process the ticket, reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users”, however Adrian does not explicitly disclose the following, change of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent and the new internal agent, the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manos with Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of troubleshooting management, to include linking and reassigning/removing different entities associated with a ticket . Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6 and Adrian describes reassigning a ticket to a different agent, where para. 0096 and figures 8A and 8B describes the reassignment, “the `Sort By` option may allow the manager to easily re-assign tickets from the busiest users to the least busy users” and thereby the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket, however Manos and Adrian do not explicitly disclose the following, however Yamanaka describes:
The computer-implemented process of claim 1, further comprising: receiving a response from the internal agent, the response is added to the ticket by the internal agent, an agent adding a response to a ticket (element 238) as illustrated in figure 4;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yamanaka with Manos  and Adrian to apply the response section from the assigned agent to the ticket. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Manos in view of Adrian in view of Yamanaka, as applied in claim 8,  and further in view of  Abhijit Nemichand Gore (US 2016/0026953 A1, hereinafter “Gore”).
Claim 9:
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, however Adrian describes:
The computer-implemented process of claim 8, wherein the changing of the status changes ownership of the ticket from the customer-facing agent and the internal agent to the customer-facing agent and the new internal agent, para. [0096] the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket.
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, Adrian describes sharing visibility with two entities with an organization as describes in para. 0070 and the reassignment option removes ownership from the internal agent to a new agent while the manager/customer-facing agent remains to monitor or reassign ticket in para. [0096]. It does not explicitly teach the following the customer-facing agent and the internal agent being tied to the same ticket are part of separate groups, and the customer-facing agent and the new internal agent being tied to the same ticket are part of separate groups.
However Gore describes:
 and wherein the customer-facing agent and the internal agent being tied to the same ticket are part of separate groups, and the customer-facing agent and the new internal agent being tied to the same ticket are part of separate groups in para. 0004 the assignment of an incident to a service representative (customer facing agent). The customer service representative may do other things as well, such as assign tasks (e.g., to a sales engineer) (i.e., separate work group) in order to address the issue raised by the customer. The customer service representative may also consult with colleagues (i.e., different work group) in order to attempt to address the issue. Fig. 4A illustrates an internal tab #332, when the user actuates internal mechanism 332, the system displays only those activities that were not available for view by the customer. This would include, for instance, internal e-mails, internal posts, internal notes, internal appointments, internal tasks or meetings (i.e., between the customer facing agent and internal personal within the organization who can resolve the issue), among other things.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gore with Manos, Adrian, and Yamanaka , because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to include information such customer facing agent and internal agent as part of the internal communication work history and the mechanism of intercommunication between the customer facing agent with agents from different departments (e.g. sales engineer) to resolve the issue accordingly. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manos in view of Adrian, as applied in claim 5 and 15,  and further in view of Drenda Marchman (US 2010/0010848 A1, hereinafter (“Marchman”).
Claim 10/20: 
While Manos describes sharing visibility with two entities as illustrated in figure 4 at steps 4-5 to back to one entity at step 6, however it does not explicitly teach the following, neither Manos nor Adrian explicitly teach the following, however Marchman teaches: 
The computer-implemented process of claim 5, further comprising: transmitting a status update from a customer-facing agent to a consumer associated with the ticket, notifying the consumer of the response from the internal agent; and marking the ticket as resolved, the trouble ticket management application 220 closes the trouble ticket and notifies the user that the trouble ticket is closed via user interface screen 270 as describes in [para. 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Marchman with Manos Adrian, because the reference are analogous and compatible since they are directed to the same field of endeavor of incident management, to notify the costumer with any change in the ticket status. Doing so will help minimize time used to resolve a pre-existing issue by simply looking at the problem ticket and steps taken by pervious assigned agent to resolve it, which saves user time and accomplish user satisfaction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140136255 A1
Dynamic Task Management
Grabovski; Vadim et al.
US 20060059107 A1
System and method for establishing eletronic business systems for supporting communications servuces commerce


Elmore; Kevin et al.
US 8630886 B2
Method and system for providing enhanced trouble ticket status content
White; Chris L. et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5721.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683